Orders of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about December 19, 2000, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject children upon a finding of mental illness, and committing the children’s guardianship and custody to petitioner-respondent agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of mental illness (Social Services Law § 384-b [4] [c]; [6] [a]) is supported by clear and convincing evidence, including the testimony of the psychiatrist who reviewed respondent’s medical records and interviewed him three years earlier (see Matter of Jemanja B., 287 AD2d 298 [2001]), and the absence of evidence that respondent underwent the substantial therapy that the psychiatrist said was necessary to treat his condition. We have considered and rejected respondent’s other arguments. Concur—Buckley, P.J., Nardelli, Andrias, Williams and Gonzalez, JJ.